Exhibit Century Reports First Quarter 2009 Results MONTEREY, CA. April 21, 2009 Century Aluminum Company (NASDAQ:CENX) today reported a net loss of $114.6 million ($1.77 per basic and diluted share) for the first quarter of 2009. Quarterly results were negatively impacted by a charge of $24.3 million ($0.38 per basic and diluted share) related to employee separation expenses, supplier payments and other costs resulting from production curtailments at the Ravenswood, WV and Hawesville, KY primary aluminum smelters. In the first quarter of 2008, the company reported a net loss (as adjusted to reflect the implementation of FASB Staff Position APB 14-1 – Accounting for Convertible Debt Instruments) of $233.9 million ($5.70 per basic share and diluted share).
